PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 10,737,349
Issue Date: 2020 Aug 11
Application No. 15/750,456
Filing or 371(c) Date: 5 Feb 2018
Attorney Docket No. 8609.3001.001 
:
:
:
:	DECISION ON PETITION
:
:
:

This is a decision on the renewed petition, filed June 22, 2022, under 37 CFR 1.182, requesting issuance of a Certificate of Correction to correct a minor typographical error in the applicant’s name. 

The petition is GRANTED.

Petitioner requests that a typographical error in the applicant’s name be corrected from “Inelta Sensorsysteme GmbH & Co.” to –Inelta Sensorsysteme GmbH & Co. KG--.

MPEP § 605.01(III) states, in pertinent part, that if the minor typographical error in the applicant’s name is not detected until after the payment of the issue fee, the application must be withdrawn from issue or a certificate of correction must be filed, as further described below, because amendments are not permitted after the payment of the issue fee. MPEP § 605.01(III) further states that if a certificate of correction is filed, a petition under 37 CFR 1.182 must be filed with the certificate of correction after the patent issues requesting correction of the applicant’s name.

In view that the error is a minor typographical error, correction via a certificate of correction is appropriate.

Receipt of the certificate of correction fee of $160 and the petition fee of $210 is acknowledged.

Telephone inquiries concerning this decision may be directed to the undersigned at (571) 272-3231. Inquiries regarding the issuance of a certificate of correction should be directed to the Certificate of Correction Branch at (571) 272-4200.


The Certificates of Correction Branch will be notified of this decision granting the petition under 37 CFR 3.81(b) and directing issuance of the requested Certificate of Correction.

/DOUGLAS I WOOD/Attorney Advisor, OPET